                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01654-PAB-KLM

ARCHIE ULM and
LETICIA ULM,

       Plaintiffs,

v.

BANK OF AMERICA, N.A., and
REAL TIME RESOLUTIONS, INC.,

       Defendants.


                                    MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

       This matter is before the Court on review of the docket. On March 18, 2019, the
Court accepted the magistrate judge’s recommendation and dismissed all of plaintiffs’
claims under Fed. R. Civ. P. 12(b)(6). Docket No. 36 at 7. Two of plaintiffs’ claims
were dismissed without prejudice. See id. at 7-8. The Court granted plaintiffs leave to
amend those claims and directed that, “[i]f plaintiffs [did] not seek leave to amend their
complaint within fourteen days of [the] order, [the] case [would] be closed.” Id. at 8.
       The fourteen-day period in which plaintiffs were permitted to seek leave to
amend expired on April 1, 2019. Plaintiffs have not moved to amend their complaint or
requested an extension of time to do so. Accordingly, pursuant to the Court’s order
entered on March 18, 2019, it is

        ORDERED that, pursuant to the Court’s March 18, 2019 order, Docket No. 36,
plaintiffs’ complaint is dismissed. It is further

       ORDERED that, within fourteen days of the entry of this order, defendants may
have their costs by filing a Bill of Costs with the Clerk of the Court. It is further

       ORDERED that this case is closed.


       DATED April 9, 2019.
